Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Christopher M. Goff on 9/20/2021.
The applications has been amended as following:
Claim 11, line 1, the term “A storage medium” changes to “A non-transitory storage medium”.
Claims 13-16, line 1, the term “A storage medium” changes to “A non-transitory storage medium”.
11.    (Currently Amended) A non-transitory storage medium, comprising a stored program; wherein the program executes a bus short-circuit detection method as claimed in claim 1.

non-transitory storage medium, comprising a stored program; wherein the program executes a bus short-circuit detection method as claimed in claim 2.
14.	(Currently Amended) A non-transitory storage medium, comprising a stored program; wherein the program executes a bus short-circuit detection method as claimed in claim 3.
15.    (Currently Amended) A non-transitory storage medium, comprising a stored program; wherein the program executes a bus short-circuit detection method as claimed in claim 4.
16.    (Currently Amended) A non-transitory storage medium, comprising a stored program; wherein the program executes a bus short-circuit detection method as claimed in claim 5.
/DANNY NGUYEN/Primary Examiner, Art Unit 2836